EXHIBIT 10.10

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into this
     day of             , 2014, by and between Pieris Pharmaceuticals, Inc., a
Nevada corporation (the “Company”), and                                         
(“Indemnitee”).

WHEREAS, qualified persons are reluctant to serve corporations as directors,
officers or otherwise unless they are provided with broad indemnification and
insurance against claims arising out of their service to and activities on
behalf of such corporations; and

WHEREAS, the Company has determined that attracting and retaining such persons
is in the best interests of the Company’s stockholders and that it is
reasonable, prudent and necessary for the Company to indemnify such persons to
the fullest extent permitted by applicable law and to provide reasonable
assurance regarding insurance;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Indemnitee, each intending to
be legally bound, hereby agree as follows:

 

  1. Defined Terms; Construction.

(a) Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“Board of Directors” means the Board of Directors of the Company.

“Change in Control” means, and shall be deemed to have occurred if, on or after
the date of this Agreement, (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act, as amended), other than (A) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its subsidiaries acting in such capacity, or (B) a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than twenty
percent (20%) of the total voting power represented by the Company’s then
outstanding Voting Securities, (ii) during any period of two (2) consecutive
years, individuals who at the beginning of any such period constitute the Board
of Directors and any new director whose election by the Board of Directors or
nomination for election by the Company’s stockholders was approved by a
resolution of at least two-thirds (2/3) of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, (iii) the stockholders of the Company approve a
merger or consolidation of the Company with any other entity other than a merger
or consolidation that would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least eighty percent (80%) of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, (iv) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the



--------------------------------------------------------------------------------

Company (in one (1) transaction or a series of related transactions) of all or
substantially all of its assets, or (v) the Company shall file or have filed
against it, and such filing shall not be dismissed, any bankruptcy, insolvency
or dissolution proceedings, or a trustee, administrator or creditors committee
shall be appointed to manage or supervise the affairs of the Company.

“Corporate Status” means the status of a person who is, becomes, was or may be
deemed to be a director (or a member of any committee of the Board of
Directors), officer, employee or agent (including without limitation a manager
of a limited liability company or general partner of a limited partnership) of
the Company or any of its subsidiaries, or of any predecessor thereof, or is,
begins or was serving at the request of the Company as a director (or a member
of any committee of the Board of Directors), officer, employee or agent
(including without limitation a manager of a limited liability company) of
another entity, or of any predecessor thereof, including service with respect to
an employee benefit plan.

“Determination” means a determination that either (x) there is a reasonable
basis for the conclusion that indemnification of Indemnitee is proper in the
circumstances because Indemnitee met a particular standard of conduct (a
“Favorable Determination”) or (y) there is no reasonable basis for the
conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee met a particular standard of conduct (an “Adverse
Determination”). An Adverse Determination shall include the decision that a
Determination was required in connection with indemnification and the decision
as to the applicable standard of conduct.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expenses” means all (i) attorneys’ fees and expenses, retainers, court,
arbitration and mediation costs, transcription costs, fees and expenses of
experts, witness and public relations consultants bonds and fees, traveling
expenses, costs of collecting and producing documents, duplication costs,
printing and binding costs, telephone charges, postage, delivery service fees
and all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, appealing or otherwise
participating in a Proceeding or responding to, or objecting to, a request to
provide discovery in any Proceeding, (ii) damages, judgments, fines and amounts
paid in settlement and any other amounts that Indemnitee becomes legally
obligated to pay (including any federal, state or local taxes and ERISA excise
taxes imposed on Indemnitee as a result of receipt of reimbursements or advances
of expenses under this Agreement) and (iii) the premium, security for, and other
costs relating to any costs bond, supersedes bond or other appeal bond or its
equivalent, whether civil, criminal, arbitrational, administrative or
investigative with respect to any Proceeding actually and reasonably incurred by
Indemnitee, or on Indemnitee’s behalf, because of any claim or claims made
against or by him in connection with any Proceeding, whether formal or informal
(including an action by or in the right of the Company), to which Indemnitee is,
was or at any time becomes a party or a witness, or is threatened to be made a
party to, participant in or a witness with respect to, by reason of Indemnitee’s
Corporate Status.

“Independent Legal Counsel” means an attorney or firm of attorneys competent to
render an opinion under the applicable law, selected in accordance with the
provisions of Section 5(e), who has not performed any services (other than
services similar to those contemplated to be performed by Independent Legal
Counsel under this Agreement) for the Company or any of its subsidiaries or for
Indemnitee within the last three years.

 

2



--------------------------------------------------------------------------------

“NRS” means the Nevada Revised Statutes, as amended from time to time.

“Proceeding” means a threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, including
without limitation a claim, demand, discovery request, formal or informal
investigation, inquiry, administrative hearing, arbitration or other form of
alternative dispute resolution, including an appeal from any of the foregoing.

“Voting Securities” means any securities of the Company that vote generally in
the election of directors.

(b) Construction. For purposes of this Agreement,

(i) References to the Company and any of its “subsidiaries” shall include any
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise that before or after the date of this Agreement is
party to a merger or consolidation with the Company or any such subsidiary or
that is a successor to the Company as contemplated by Section 8(e) (whether or
not such successor has executed and delivered the written agreement contemplated
by Section 8(e)).

(ii) References to “fines” shall include any excise taxes assessed on Indemnitee
with respect to an employee benefit plan.

(iii) References to a “witness” in connection with a Proceeding shall include
any interviewee or person called upon to produce documents in connection with
such Proceeding.

 

  2. Agreement to Serve.

Indemnitee agrees to serve as a director of the Company, an officer of the
Company, or both, and/or to serve as a director, officer or both of one or more
of the Company’s subsidiaries and in such other capacities as Indemnitee may
serve at the request of the Company from time to time, and by its execution of
this Agreement the Company confirms its request that Indemnitee serve as a
director, officer and in such other capacities. Indemnitee shall be entitled to
resign or otherwise terminate such service with immediate effect at any time,
and neither such resignation, termination nor the length of such service shall
affect Indemnitee’s rights under this Agreement. This Agreement shall not
constitute an employment agreement, supersede any employment agreement to which
Indemnitee is a party or create any right of Indemnitee to continued employment
or appointment.

 

  3. Indemnification.

(a) General Indemnification. The Company shall indemnify Indemnitee, to the
fullest extent permitted by applicable law in effect on the date hereof or as
amended to increase the scope of permitted indemnification, against Expenses,
losses, liabilities, judgments,

 

3



--------------------------------------------------------------------------------

fines, penalties and amounts paid in settlement (including all interest, taxes,
assessments and other charges in connection therewith) incurred by Indemnitee or
on Indemnitee’s behalf in connection with any Proceeding connected with,
resulting from or relating to Indemnitee’s Corporate Status.

(b) Additional Indemnification Regarding Expenses. Without limiting the
foregoing, in the event any Proceeding is initiated by Indemnitee, the Company
or any other person (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) to enforce or interpret this Agreement or any rights of Indemnitee
to indemnification or advancement of Expenses (or related obligations of
Indemnitee) under the Company’s or any such subsidiary’s articles or certificate
of incorporation, bylaws or other organizational agreement or instrument of the
Company, any other agreement to which Indemnitee and the Company or any of its
subsidiaries are party, any vote of the stockholders or resolution of the
directors of the Company or any of its subsidiaries, the NRS, any other
applicable law or any liability insurance policy, the Company shall indemnify
Indemnitee against Expenses incurred by Indemnitee or on Indemnitee’s behalf in
connection with such Proceeding in proportion to the success achieved by
Indemnitee in such Proceeding and the efforts required to obtain such success,
as determined by the court presiding over such Proceeding.

(c) Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for a portion of any Expenses,
losses, liabilities, judgments, fines, penalties and amounts paid in settlement
incurred by Indemnitee, but not for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for such portion.

(d) Nonexclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
certificate of incorporation, bylaws or other organizational agreement or
instrument of the Company or any of its subsidiaries, any other agreement, any
vote of the stockholders or resolution of the directors, the NRS, any other
applicable law or any liability insurance policy.

(e) Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated under the Agreement to indemnify Indemnitee:

(i) For Expenses incurred in connection with Proceedings initiated or brought
voluntarily by Indemnitee and not by way of defense, counterclaim or crossclaim,
except (x) as contemplated by Section 3(b), (y) in specific cases if the Board
of Directors has approved the initiation or bringing of such Proceeding, and
(z) as may be required by law.

(ii) For an accounting of profits arising from the purchase and sale by
Indemnitee of securities within the meaning of Section 16(b) of the Exchange
Act, or any similar provisions of any federal, state or local law if the final,
non-appealable judgment of a court of competent jurisdiction finds Indemnitee to
be liable for disgorgement under such Section 16(b).

 

4



--------------------------------------------------------------------------------

(iii) On account of Indemnitee’s acts or omissions that are established by a
final adjudication as involving intentional misconduct, fraud or a knowing
violation of the law and, in each case, that was material to the cause of
action.

(iv) For which payment is actually made to Indemnitee under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
bylaw or agreement, except in respect of any excess beyond payment actually
received by Indemnitee under such insurance, clause, bylaw or agreement.

(v) if and to the extent indemnification is prohibited by applicable law.

(f) Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute such documents and do such acts as the Company may
reasonably request to secure such rights and to enable the Company effectively
to bring suit to enforce such rights.

 

  4. Advancement of Expenses.

To the fullest extent permitted by law, the Company shall pay all Expenses
incurred by Indemnitee in connection with any Proceeding connected with,
resulting from or relating to Indemnitee’s Corporate Status, other than a
Proceeding initiated by Indemnitee for which the Company would not be obligated
to indemnify Indemnitee pursuant to Section 3(e)(i), in advance of the final
disposition (in accordance with Section 5(c)) of such Proceeding and without
regard to whether Indemnitee will ultimately be entitled to be indemnified for
such Expenses and without regard to whether an Adverse Determination has been
made, except as contemplated by the last sentence of Section 5(f). The right to
advances under this Section 4 shall in all instances continue until final
disposition of any Proceeding, including any appeal therein. Advances shall be
made without regard to Indemnitee’s ability to repay the Expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement. Indemnitee shall qualify for advances upon the
execution and delivery to the Company of this Agreement, and Indemnitee shall
repay such amounts advanced only if and to the extent that it shall ultimately
be determined in a decision by a court of competent jurisdiction from which no
appeal can be taken that Indemnitee is not entitled to be indemnified by the
Company for such Expenses. The right to advancement described in this Section 4
is vested. Any repayment obligation shall be unsecured and shall not bear
interest. The Company shall not impose on Indemnitee any additional conditions
to advancement or require from Indemnitee additional undertakings regarding
repayment.

 

  5. Indemnification Procedure.

(a) Notice of Proceeding; Cooperation. Indemnitee shall give the Company notice
in writing as soon as practicable, and in any event, no later than thirty
(30) days after Indemnitee becomes aware, of any Proceeding for which
indemnification will or could be sought under this Agreement, provided that any
failure or delay in giving such notice shall not relieve the Company of its
obligations under this Agreement unless and to the extent that (i) none of the
Company and its subsidiaries are party to or aware of such Proceeding and
(ii) the Company is materially prejudiced by such failure or delay.

 

5



--------------------------------------------------------------------------------

(b) Settlement. The Company will not, without the prior written consent of
Indemnitee, which may be provided or withheld in Indemnitee’s sole discretion,
effect any settlement of any Proceeding against Indemnitee or which could have
been brought against Indemnitee unless such settlement solely involves the
payment of money by persons other than Indemnitee and includes an unconditional
release of Indemnitee from all liability on any matters that are the subject of
such Proceeding and an acknowledgment that Indemnitee denies all wrongdoing in
connection with such matters. The Company shall not be obligated to indemnify
Indemnitee against amounts paid in settlement of a Proceeding against Indemnitee
if such settlement is effected by Indemnitee without the Company’s prior written
consent, which shall not be unreasonably withheld.

(c) Request for Payment; Timing of Payment. To obtain indemnification payments
or advances under this Agreement, Indemnitee shall submit to a Company a written
request therefor, together with such invoices or other supporting information as
may be reasonably requested by the Company and reasonably available to
Indemnitee. The Company shall make indemnification payments to Indemnitee no
later than sixty (60) days, and advances to Indemnitee no later than twenty
(20) days, after receipt of such written request from Indemnitee.

(d) Determination. The Company intends that Indemnitee shall be indemnified to
the fullest extent permitted by applicable law as provided in Section 3 and that
no Determination shall be required in connection with such indemnification. In
no event shall a Determination be required in connection with the advancement of
Expenses pursuant to Section 4 or in connection with the indemnification for
Expenses incurred as a witness or incurred in connection with any Proceeding or
portion thereof with respect to which Indemnitee has been successful on the
merits or otherwise. Any decision that a Determination is required by law in
connection with any other indemnification of Indemnitee, and any such
Determination, shall be made within thirty (30) days after receipt of
Indemnitee’s written request for indemnification, as follows:

(i) If no Change in Control has occurred, (w) by a resolution of a majority of
the directors of the Company who are not parties to such Proceeding, even if
less than a quorum, with the advice of Independent Legal Counsel, or (x) by a
committee of such directors designated by a resolution of a majority of such
directors, even if less than a quorum, with the advice of Independent Legal
Counsel, or (y) if there are no such directors, or if such directors so direct,
by Independent Legal Counsel in a written opinion to the Company and Indemnitee,
or (z) by the vote of holders of shares of capital stock of the Company then
outstanding that vote generally in the election of directors.

(ii) If a Change in Control has occurred, by Independent Legal Counsel in a
written opinion to the Company and Indemnitee.

The Company shall pay all Expenses incurred by Indemnitee in connection with a
Determination.

(e) Independent Legal Counsel. If there has not been a Change in Control,
Independent Legal Counsel shall be selected by the Board of Directors and
approved by

 

6



--------------------------------------------------------------------------------

Indemnitee (which approval shall not be unreasonably withheld or delayed). If
there has been a Change in Control, Independent Legal Counsel shall be selected
by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld or delayed). The Company shall pay the fees and expenses
of Independent Legal Counsel and indemnify Independent Legal Counsel against any
and all expenses (including attorneys’ fees), claims, liabilities and damages
arising out of or relating to its engagement.

(f) Consequences of Determination; Remedies of Indemnitee. The Company shall be
bound by and shall have no right to challenge a Favorable Determination. If an
Adverse Determination is made, or if for any other reason the Company does not
make timely indemnification payments or advances of Expenses, Indemnitee shall
have the right to commence a Proceeding before a court of competent jurisdiction
to challenge such Adverse Determination and/or to require the Company to make
such payments or advances. Indemnitee shall be entitled to be indemnified for
all Expenses incurred in connection with such a Proceeding in accordance with
Section 3(b) and to have such Expenses advanced by the Company in accordance
with Section 4. If Indemnitee fails to timely challenge an Adverse
Determination, or if Indemnitee challenges an Adverse Determination and such
Adverse Determination has been upheld by a final judgment of a court of
competent jurisdiction from which no appeal can be taken, then, to the extent
and only to the extent required by such Adverse Determination or final judgment,
the Company shall not be obligated to indemnify or advance Expenses to
Indemnitee under this Agreement.

(g) Presumptions; Burden and Standard of Proof. In connection with any
Determination, or any review of any Determination, by any person, including a
court:

(i) It shall be a presumption that a Determination is not required.

(ii) It shall be a presumption that Indemnitee has met the applicable standard
of conduct and that indemnification of Indemnitee is proper in the
circumstances.

(iii) The burden of proof shall be on the Company to overcome the presumptions
set forth in the preceding clauses (i) and (ii), and each such presumption shall
only be overcome if the Company establishes that there is no reasonable basis to
support it.

(iv) The termination of any Proceeding by judgment, order, finding, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that
indemnification is not proper or that Indemnitee did not meet the applicable
standard of conduct or that a court has determined that indemnification is not
permitted by this Agreement or otherwise.

(v) Neither the failure of any person or persons to have made a Determination
nor an Adverse Determination by any person or persons shall be a defense to
Indemnitee’s claim or create a presumption that Indemnitee did not meet the
applicable standard of conduct, and any Proceeding commenced by Indemnitee
pursuant to Section 5(f) shall be de novo with respect to all determinations of
fact and law.

 

7



--------------------------------------------------------------------------------

  6. Directors and Officers Liability Insurance.

(a) Maintenance of Insurance. So long as the Company or any of its subsidiaries
maintains liability insurance for any directors, officers, employees or agents
of any such person, the Company shall ensure that Indemnitee is covered by such
insurance in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the most favorably insured of the Company’s and its
subsidiaries’ then current directors and officers. If at any date (i) such
insurance ceases to cover acts and omissions occurring during all or any part of
the period of Indemnitee’s Corporate Status or (ii) neither the Company nor any
of its subsidiaries maintains any such insurance, the Company shall ensure that
Indemnitee is covered, with respect to acts and omissions prior to such date,
for at least six years (or such shorter period as is available on commercially
reasonable terms) from such date, by other directors and officers liability
insurance, in amounts and on terms (including the portion of the period of
Indemnitee’s Corporate Status covered) no less favorable to Indemnitee than the
amounts and terms of the liability insurance maintained by the Company on the
date hereof.

(b) Notice to Insurers. Upon receipt of written notice of a Proceeding pursuant
to Section 5(a), the Company shall give or cause to be given prompt notice of
such Proceeding to all insurers providing liability insurance in accordance with
the procedures set forth in all applicable or potentially applicable policies.
The Company shall thereafter take all necessary action to cause such insurers to
pay all amounts payable in accordance with the terms of such policies.

 

  7. Exculpation, etc.

(a) Limitation of Liability. The liability of directors and officers of the
Company shall be eliminated or limited to the fullest extent permitted by the
NRS. If the NRS or such other applicable law shall be amended to permit further
elimination or limitation of or authorize corporate action further eliminating
or limiting the personal liability of directors and/or officers, then the
liability of Indemnitee shall, automatically, without any further action, be
eliminated or limited to the fullest extent permitted by the NRS or such other
applicable law as so amended.

(b) Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company or any of its
subsidiaries against Indemnitee or Indemnitee’s estate, spouses, heirs,
executors, personal or legal representatives, administrators or assigns after
the expiration of two (2) years from the date of accrual of such cause of
action, and any claim or cause of action of the Company shall be extinguished
and deemed released unless asserted by the timely filing of a legal action
within such two (2) year period, provided, however, that if any shorter period
of limitations is otherwise applicable to any such cause of action, such shorter
period shall govern.

 

  8. Miscellaneous.

(a) Non-Circumvention. The Company shall not seek or agree to any order of any
court or other governmental authority that would prohibit or otherwise
interfere, and shall not take or fail to take any other action if such action or
failure would reasonably be expected to have the effect of prohibiting or
otherwise interfering, with the performance of the Company’s indemnification,
advancement or other obligations under this Agreement.

 

8



--------------------------------------------------------------------------------

(b) Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (ii) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (iii) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

(c) Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) on the date of
delivery if delivered personally, upon confirmation of receipt, (ii) on the
first business day following the date of dispatch if delivered by a nationally
recognized courier service or (iii) on the third business day following the date
of mailing if delivered by domestic registered or certified mail, properly
addressed, or on the fifth business day following the date of mailing if sent by
airmail from a country outside of North America, to Indemnitee at the address
shown on the signature page of this Agreement, to the Company at the address
shown on the signature page of this Agreement, or in either case at such address
as subsequently modified by written notice to the other party.

(d) Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by all the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver.

(e) Successors and Assigns. This Agreement shall be binding upon the Company and
its respective successors and assigns, including without limitation any acquiror
of all or substantially all of the Company’s assets or business, any person (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act) that acquires
beneficial ownership of securities of the Company representing more than twenty
percent (20%) of the total voting power represented by the Company’s then
outstanding Voting Securities (unless waived by the majority of the Board of
Directors as of immediately prior to such acquisition of beneficial ownership of
securities of the Company) and any survivor of any merger or consolidation to
which the Company is party, and shall inure to the benefit of and be enforceable
by Indemnitee and Indemnitee’s estate, spouses, heirs, executors, personal or
legal representatives, administrators and assigns. The Company shall require and
cause any such successor, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement as if it were named as the Company herein, and the Company shall not
permit any such purchase of assets or business, acquisition of securities or
merger or consolidation to occur

 

9



--------------------------------------------------------------------------------

until such written agreement has been executed and delivered. No such assumption
and agreement shall relieve the Company of any of its obligations hereunder, and
this Agreement shall not otherwise be assignable by the Company. This Agreement
is personal in nature and neither of the parties hereto shall, without the
consent of the other, assign or delegate this Agreement or any rights or
obligations. Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder shall not be assignable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by Indemnitee’s will or by estate law, and, in the event of any
attempted assignment or transfer contrary to this Section 8(e), the Company
shall have no liability to pay any amount so attempted to be assigned or
transferred.

(f) Choice of Law; Consent to Jurisdiction. This Agreement shall be governed by
and its provisions construed in accordance with the laws of the State of Nevada,
as applied to contracts between Nevada residents entered into and to be
performed entirely within Nevada, without regard to the conflict of law
principles thereof. To the fullest extent permitted by law, and unless the
Company consents in writing to the selection of an alternative forum, the Eighth
Judicial District Court of Clark County, Nevada, shall be the sole and exclusive
forum for all purposes in connection with any Proceeding which arises out of or
relates to this Agreement.

(g) Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto, provided that
the provisions hereof shall not supersede the provisions of the Company’s or any
such subsidiary’s articles or certificate of incorporation, bylaws or other
organizational agreement or instrument of the Company, any other agreement to
which Indemnitee and the Company or any of its subsidiaries are party, any vote
of the stockholders or resolution of the directors of the Company or any of its
subsidiaries, the NRS, any other applicable law or any liability insurance
policy, to the extent any such provisions shall be more favorable to Indemnitee
than the provisions hereof.

(h) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original, and all of which together shall
constitute one and the same agreement.

[Remainder of this page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Indemnification Agreement as of the date first above written.

 

PIERIS PHARMACEUTICALS, INC. By:  

 

Name:   Title:  

Address:  

 

 

 

 

 

 

AGREED TO AND ACCEPTED: INDEMNITEE By:  

 

Name:   Title:  

Address:  

 

 

 

 

 

[Signature Page to Indemnification Agreement]